DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on 21 June 2021 is acknowledged.
	Claims 144-148 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 June 2021.
	Claims 129-143 are under prosecution.
Information Disclosure Statement
3.	The Information Disclosure Statements filed 11 December 2019 and 21 February 2020 are acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
4.	The use terms which are trade names or marks used in commerce (including but not necessarily limited to Vacutainer) has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but nonetheless invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are
	A.	A matrix that “is configured to selectively stabilize…” in each of claims 129 and 137;
B.	An oligonucleotide “configured to…” as recited multiple times in claim 134.
C.	A device “configured to collect…” in claim 140; and
D. 	A device “configured to collect…” in claim 141.
However, none of the cited limitations are found to have a limiting definition in the specification.  Therefore, each of the cited limitations are interpreted as encompassing any sufficient structure that performs the claimed function, and the claims have been given the broadest reasonable interpretation consistent with the teachings of the specification (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Claim Rejections - 35 USC § 112	
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 136 and 142 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	The term "high fidelity" in claim 136 is a relative term which renders the claim indefinite.  The term "high fidelity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
B.	Claim 142 contains the trademark/trade name Vacutainer.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the name of a device and, accordingly, the identification/description is indefinite.
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 131-132 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 131-132 each limit the sample, which is not part of the claimed matrix.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102/103
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


15.	Claims 129-133, 135-136, and 140-141 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mariner et al (U.S. Patent Application Publication No. US 2013/0243878 A1, issued 19 September 2013).
	Regarding claim 129, Mariner et al teach a matrix, in the form of an scaffold (Abstract), which is a three dimensional polymer matrix (paragraph 0167), and is therefore non-planar, and with further comprises a sample preparation reagent, in the form of a biomaterial (Abstract).  Mariner et al teach the biomaterials include nucleic acids and proteins (paragraph 0032).
It is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).   The phrase “wherein the sample preparation reagent initiates” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  See MPEP 2112.02.
	Further, Mariner et al clearly teach the biomaterial has a biological activity (paragraph 0039).  Thus, Mariner et al teach all of the claimed limitations.
	Alternatively, because Mariner et al teach all of the claimed limitations, combination of the limitations into the claimed matrix would alternatively been obvious.
	Regarding claim 130, the matrix of claim 129 is discussed above.  Mariner et al teach the matrix comprise a plurality of inner channels, in the form of pores (paragraph 0058).
Regarding claims 131-132, the matrix of claim 129 is discussed above.   As previously noted, the instant claims limit the sample, which is not actually part of the claimed matrix, and thus do no actually further limit the matrix.
In addition, Mariner et al teach the sample is blood (e.g., paragraph 0059).
Regarding claim 133, the matrix of claim 129 is discussed above.  Mariner et al teach the biomaterials include nucleic acids (paragraph 0032).
Regarding claims 135-136, the matrix of claim 129 is discussed above.  Mariner et al teach the biomaterials include proteins (i.e., claim 135; paragraph 0032), in the form of an antibody (i.e., claim 136; paragraph 0039).
Regarding claims 140-141, the matrix of claim 129 is discussed above.  Mariner et al teach the matrix is provided in a syringe (paragraph 0290), which is capable of collecting blood.
16.	Claims 129-133, 135-138, 140-141, and 143 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ismagilov et al (U.S. Patent Application Publication No. US 2013/0309679 A1, published 21 November 2013).
Regarding claim 129, Ismagilov et al teach a porous matrix (paragraph 0136), wherein the matrix (i.e., 523) is non-planar (Figure 5A and paragraph 0064).  The matrix also comprises capture molecules (paragraph 0257), and is thus a capture region, which includes proteins or nucleic acids (paragraph 0043), as well as combinations of materials, including those that cause specific reactions with an analyte (e.g., ribonuclease A; paragraph 0201).  The matrixes are also used with blood samples from a patient (paragraphs 0202-0203). Thus, Ismagilov et al teach all of the claimed limitations.
It is reiterated that “wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim, and that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated   The phrase “wherein the sample preparation reagent initiates” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
	Alternatively, because Ismagilov et al teach all of the claimed limitations, combination of the limitations into the claimed matrix would alternatively been obvious.
Regarding claim 130, the matrix of claim 129 is discussed above.  Ismagilov et al teach the matrix comprise a plurality of inner channels, in the form of pores (paragraph 0136).
Regarding claims 131-132, the matrix of claim 129 is discussed above.   As previously noted, the instant claims limit the sample, which is not actually part of the claimed matrix, and thus do no actually further limit the matrix.
In addition, Ismagilov et al teach the sample is blood (e.g., paragraph 0202-0203).
Regarding claim 133, the matrix of claim 129 is discussed above.  Ismagilov et al teach the matrix also comprises capture molecules (paragraph 0257), and is thus a capture region, which includes a nucleic acid (paragraph 0043).
Regarding claims 135-136, the matrix of claim 129 is discussed above.  Ismagilov et al teach the matrix also comprises capture molecules (paragraph 0257), and is thus a capture region, which includes an antibody (paragraph 0201).
Regarding claim 137, the matrix of claim 129 is discussed above.  Ismagilov et al teach the matrix comprises multiple matrices in different parts of a device and wherein the different matrices are for multi-analyte stabilization of nucleic acids (e.g., DNA) and proteins (paragraph 0308).  
Regarding claim 138, the matrix of claim 129 is discussed above.  Ismagilov et al teach the matrix includes a lysing agent (paragraph 0272).
Regarding claims 140-141 and 143, the matrix of claim 129 is discussed above. Ismagilov et al teach the matrix is in a sample storage devices (i.e., claim 140; Abstract) for collecting blood samples (i.e. claims 140-141; paragraph 0116), and that the device separates plasma from blood (i.e., claim 143; paragraph 0258).  




Claim Rejections - 35 USC § 103
17.	Claims 134 and 140-142 are rejected under 35 U.S.C. 103 as obvious over Mariner et al (U.S. Patent Application Publication No. US 2013/0243878 A1, issued 19 September 2013) as applied to claims 129 and 133 above, and further in view of Dattagupta (U.S. Patent Application Publication No. US 2011/0065589 A1, published 17 March 2011).
It is noted that while claims 140-141 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 134 and 140-142, the matrices of claims 129 and 133 are discussed above in Section 15.
	While Mariner et al teach vacutainers (e.g., paragraph 0059), Mariner et al do not teach the matrix is in the vacutainer (i.e., claims 140-142) or oligonucleotides configured to index a nucleic acid sequence (i.e., claim 134).
	However, Dattagupta teaches gel matrices comprising nucleic acids (i.e., oligonucleotides; paragraph 0031), as well as oligonucleotides having a sequence to index a nucleic acid sequence, in the form of an identification number or code (i.e., claim 134; paragraph 0016), which are contained in a vacutainer (i.e., claims 140-142; paragraph 0019). Dattagupta also teaches the oligonucleotide are used in primer extension reactions (paragraph 0019); thus, it would be obvious to have primer nucleic acids in the matrix (i.e., claim 134).   Dattagupta further teaches the oligonucleotides have the added advantage of allowing automated transfer to a downstream PCR or primer extension reaction (paragraph 0019).  Thus, Dattagupta teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified matrix material comprising an oligonucleotide taught by Mariner et al with the teachings of Dattagupta to arrive at the instantly claimed matrix and device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a matrix and device having the added advantage of allowing automated transfer to a downstream PCR or primer extension reaction as explicitly taught by Dattagupta (paragraph 0019).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Dattagupta could have been applied to the matrix and device of Mariner et al with predictable results because the known techniques of Dattagupta predictably result in oligonucleotides and devices useful for nucleic acid manipulation.

18.	Claims 137-138, 140-141, and 143 are rejected under 35 U.S.C. 103 as obvious over Mariner et al (U.S. Patent Application Publication No. US 2013/0243878 A1, issued 19 September 2013) as applied to claim 129 and 133 above, and further in view of Ismagilov et al (U.S. Patent Application Publication No. Us 2013/0309679 A1, published 21 November 2013).
It is noted that while claims 140-141 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 137-138, 140-141, and 143, the matrix of claim 129 is discussed above in Section 15.
	Mariner et al do not teach the matrix comprises separate regions (i.e., claim  137), a lysis reagent (i.e., claim 138), or the separation of plasma (i.e., claim 143). 
	However, Ismagilov et al teach sample storage devices (i.e., claim 140; Abstract)  for collecting blood samples (i.e. claims 140-141; paragraph 0116) comprising multiple matrices in different parts of a device and wherein the different matrices are for multi-analyte stabilization of nucleic acids (e.g., DNA) and proteins (i.e., claim 137; paragraph 0308).  Ismagilov et al also teach the device separates plasma from blood (i.e., claim 143; paragraph 0258).  Ismagilov et al teach the matrix includes a lysing agent (i.e., claim 138; paragraph 0272), as well as the added advantage of allowing quantifying volumes of the sample (paragraph 0273).  Thus, Ismagilov et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the matrices and devices taught by Mariner et al with the teachings of Ismagilov et al to arrive at the instantly claimed matrix and device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a matrix and device having the added advantage of allowing quantifying of the volumes of samples as explicitly taught by Ismagilov et al (paragraph 0273).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ismagilov et al could have been applied to the matrix and device of Mariner et al with predictable results because the known techniques of Ismagilov et al predictably result in materials and devices useful for nucleic acid manipulation.


19.	Claim 139 is rejected under 35 U.S.C. 103 as obvious over Mariner et al (U.S. Patent Application Publication No. US 2013/0243878 A1, issued 19 September 2013) as applied to claim 129 above, and further in view of Ducheyne et al (U.S. Patent No. 5,591,453,  issued 7 June 1997).
Regarding claim 139, the matrix of claim 129 is discussed above in Section 15.
	While Mariner et al teach the desire for optimal release rates of the embedded materials (paragraph 0079), Mariner et al do not teach the claimed surface area. 
	However, Ducheyne et al teach matrixes comprising embedded biologically active molecules (Abstract), wherein the embedding matrices (i.e., materials) having surface area to volume ratios (i.e.,  SA/V) of 1.1 mm-1, which is in the claimed range, and that the smaller SA/V ratios are desirable because the rate of release is greater (column 23, lines 30-60).  Thus, Ducheyne et al teach the known techniques discussed above.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the matrices taught by Mariner et al with the teachings of Ducheyne et al to arrive at the instantly claimed matrix with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a matrix having the added advantage of having a rapid release rate as explicitly taught by Ducheyne et al (column 23, lines 30-60).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ducheyne et al could have been applied to the matrix and device of Mariner et al with predictable results because the known techniques of Ducheyne et al predictably result in materials properties useful for biomolecule release.




20.	Claim 142 is rejected under 35 U.S.C. 103 as obvious over Mariner et al (U.S. Patent Application Publication No. US 2013/0243878 A1, issued 19 September 2013) in view of Ismagilov et al (U.S. Patent Application Publication No. Us 2013/0309679 A1, published 21 November 2013) as applied to claim 141 above, and further in view of Dattagupta (U.S. Patent Application Publication No. US 2011/0065589 A1, published 17 March 2011).
It is noted that while claim 142 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claim 142, the device of claim 141 is discussed above in Section 17.
	While Mariner et al teach vacutainers (e.g., paragraph 0059), neither Ismagilov et al nor Mariner et al teach the matrix is in the vacutainer.
	However, Dattagupta teaches gel matrices comprising nucleic acids (i.e., oligonucleotides; paragraph 0031), which are contained in a vacutainer, which has the added advantage of allowing collection of a patient sample (paragraph 0019).  Thus, Dattagupta teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified matrix material taught by Mariner et al in view of Ismagilov et al with the teachings of Dattagupta to arrive at the instantly claimed matrix and device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a matrix and device having the added advantage of allowing automated transfer to a downstream PCR or primer extension reaction as explicitly taught by Dattagupta (paragraph 0019).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Dattagupta could have been applied to the matrix and device of Mariner et al in view of Ismagilov et al with predictable results because the known techniques of Dattagupta predictably result in oligonucleotides and devices useful for nucleic acid manipulation.

21.	Claims 134 and 140-142 are rejected under 35 U.S.C. 103 as obvious over Ismagilov et al (U.S. Patent Application Publication No. US 2013/0309679 A1, published 21 November 2013) as applied to claims 129 and 133 above, and further in view of Dattagupta (U.S. Patent Application Publication No. US 2011/0065589 A1, published 17 March 2011).
It is noted that while claims 140-141 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 134 and 140-142, the matrices of claims 129 and 133 are discussed above in Section 16.
	Ismagilov et al do not teach the matrix is in the vacutainer (i.e., claims 140-142) or oligonucleotides configured to index a nucleic acid sequence (i.e., claim 134).
	However, Dattagupta teaches gel matrices comprising nucleic acids (i.e., oligonucleotides; paragraph 0031), as well as oligonucleotides having a sequence to index a nucleic acid sequence, in the form of an identification number or code (i.e., claim 134; paragraph 0016), which are contained in a vacutainer (i.e., claims 140-142; paragraph 0019). Dattagupta also teaches the oligonucleotide are used in primer extension reactions (paragraph 0019); thus, it would be obvious to have primer nucleic acids in the matrix (i.e., claim 134).   Dattagupta further teaches the oligonucleotides have the added advantage of allowing automated transfer to a downstream PCR or primer extension reaction (paragraph 0019).  Thus, Dattagupta teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified matrix material comprising an oligonucleotide taught by Ismagilov et al with the teachings of Dattagupta to arrive at the instantly claimed matrix and device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a matrix and device having the added advantage of allowing automated transfer to a downstream PCR or primer extension reaction as explicitly taught by Dattagupta (paragraph 0019).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Dattagupta could have been applied to the matrix and device of Ismagilov et al with predictable results because the known techniques of Dattagupta predictably result in oligonucleotides and devices useful for nucleic acid manipulation.

21.	Claim 139 is rejected under 35 U.S.C. 103 as obvious over Ismagilov et al (U.S. Patent Application Publication No. US 2013/0309679 A1, published 21 November 2013) as applied to claim 129 above, and further in view of Ducheyne et al (U.S. Patent No. 5,591,453,  issued 7 June 1997).
Regarding claim 139, the matrix of claim 129 is discussed above in Section 16.
	While Ismagilov et al teach the release of the embedded materials (paragraphs 0245 and 0272), Ismagilov et al do not teach the claimed surface area. 
	However, Ducheyne et al teach matrixes comprising embedded biologically active molecules (Abstract), wherein the embedding matrices (i.e., materials) having surface area to volume ratios (i.e.,  SA/V) of 1.1 mm-1, which is in the claimed range, and that the smaller SA/V ratios are desirable because the rate of release is greater (column 23, lines 30-60).  Thus, Ducheyne et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the matrices taught by Ismagilov et al with the teachings of Ducheyne et al to arrive at the instantly claimed matrix with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a matrix having the added advantage of having a rapid release rate as explicitly taught by Ducheyne et al (column 23, lines 30-60).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ducheyne et al could have been applied to the matrix and device of Ismagilov et al with predictable results because the known techniques of Ducheyne et al predictably result in materials properties useful for biomolecule release.
Conclusion
22.	No claim is allowed.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634